DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art of record does not disclose or suggest the recited “wherein the first heating component is positioned in the apparatus to heat a belt that is to heat sheets of media and the second heating component is positioned in the apparatus to heat the sheets of media directly, and wherein each of the plurality of sequencing and stacking groups includes a first particular sequence of multiple activations and deactivations of the first heating component over certain time periods and a second particular sequence of multiple activations and deactivations of the second heating component over the certain time periods to smooth delivery of power to the first heating component and the second heating component over the certain time periods” along with the remaining claim limitations.
Regarding claims 10-12, the prior art of record does not disclose or suggest the recited “wherein the selected sequencing and stacking group is to cause delivery of a predefined minimum power to the resistive heating element based on the requested power demand being below a second threshold” along with the remaining claim limitations.
Regarding claim 14, the prior art of record does not disclose or suggest the recited “generate a pulse width modulation (PWM) control signal to control application of power to the heating lamp and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous objections to claims 1, 3, and 5 are withdrawn in light of applicant’s amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852